Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 25, 2021 has been entered.
Status of Claims
Claims 1-20 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 as amended, recites “…proximate a ball of a foot of a user of the wearable device” (see lines 16-17). It is not clear whether applicant is attempting to claim a relationship with a portion of a user (i.e., a positive recitation of proximity to a portion of a user’s body), or applicant had intended an “adapted to” form of recitation but inadvertently did not express this in the claim recitation as drafted. Note that a claim directed to or including within its scope a human being will not be considered to be patentable subject matter under 35 USC §101. See the Notice of Commissioner Quigg 1077 OG 24 (April 21, 1987).


Claim Rejections - 35 USC § 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 9, 10 and 11 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Dam (WO 99/24125, cited previously and long of record). Dam discloses a wearable device configured to provide selective roller transportation including a shoe comprising a sole (14), a plurality of wheel assemblies comprising two front wheel assemblies and two rear wheel assemblies (10), each having an axle (12), each configured to selectively roll with respect to a ground surface about an axis of rotation, a frame (8, 8A, 8B, 8C in general) connected between the wheel assemblies, comprising a trunk (8, 8B) with an upper interface surface (top of 8, 8B), and a plurality of branches (8A) extending from the trunk, each configured for the connection to at least one of the wheel assemblies (via 8C), each of the branches extending at least partially beyond the sole of the shoe when the shoe is positioned within the frame, a center of rotation (defined by 8C) of each wheel assembly being vertically higher than the upper interface surface, the front wheel centers of rotation being adjacent a portion of the shoe (e.g., to the lateral and medial sides of the shoe and sole proximate the respective centers defined by 8C) .
Alternatively to the above, to the extent that it may be deemed that Dam does not positively teach the centers of rotation of the two front wheel assemblies being “adjacent a portion of the shoe proximate a ball of a foot of a user” of the device, initially, Dam teaches that “the front wheels are located near the area between the ball and arch of the feet”, and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the centers of rotation of the two front wheel assemblies “adjacent a portion of the shoe proximate a ball of a foot of a user” so as to ensure that the location of the two front wheel assemblies is close to (but not necessarily coincident with) the ball of the user’s foot to allow the front portion of the shoe to be able to press downwardly against the ground, as specifically taught by Dam.

Claims 2, 12 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dam in view of Mansfield (US 2,244,719). The reference to Dam is discussed above and fails to specifically teach that at least a portion of the frame (or the upper interface surface of the frame) is embedded or received within the shoe or a sole cutout profile of the shoe. Mansfield teaches that a well-known expedient for attaching a travel mechanism (11) to the sole of a shoe (10) employs a cutout portion of the sole in which an interface portion is provided (18, 19) such that the frame portion (e.g., upper interface engagement elements 27, 26 of 11) are received within the shoe sole; alternatively wherein the travel mechanism includes a frame (11, 18, 19) at least two portions of which (18, 19) are embedded in the shoe sole. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the connection of the frame to the shoe sole taught by Dam as being via one or more of: a connection .

Claims 3-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dam in view of Chen (US 2010/0044981).
The reference to Dam is discussed above and fails to teach that the trunk midline plane is offset angularly with respect to a forward-rearward direction of the wearable device. Chen teaches that it is known to provide a wearable transport device with wheels and a shoe-accommodating central trunk (120) that is offset at a non-zero angle from a forward-rearward transport direction (e.g., as defined by wheels 122, 121, note exemplary figure 5), in order to accommodate the non-symmetrical shape of a commonly used shoe. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the mid-plane of the central trunk taught by Dam at a non-zero angle (note that a center is biased to the right in the embodiment of figure 5) to the forward-rearward transport direction as taught by Chen for the purpose of accommodating the non-symmetrical shape of a common shoe or boot and the resulting stance of a user in which a user’s feet are at a non-zero angle to the direction of motion.
As further regards claim 8, as regards the branches being of differing lengths and outer angles, the optimization of placement of the specific wheel locations is understood to be a step requiring no more than routine skill undertaken by the ordinary practitioner, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the resulting branch lengths and angles as being of differing values for the purpose of allowing an optimized placement of the wheels to provide a most efficient and stable skating stance and/or distribution of ground-engaging force for a user.
.

Claims 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dam in view of Kaufman (US 5,975,542). The reference to Dam is discussed above, and fails to specifically teach wherein each of the two front and two rear branches comprises a suspension block extending in a substantially vertical direction from the associated branch, each of the suspension blocks comprising a suspension cavity for receiving at least a portion of a suspension configured to attach a wheel assembly to the frame; each of the suspension cavities comprising a cavity axis that extends in a generally leftward-rightward direction of the wearable device. Kaufman teach that it is well known to mount wheels to a skating device via suspension blocks (10) where each suspension block extending in a substantially vertical direction top-to-bottom height of 10), each of the suspension blocks comprising a suspension cavity (interior of 12) for receiving at least a portion of a suspension (30, 32) configured to attach a wheel assembly to the frame (phantom, figure 6a, 6b); each of the suspension cavities comprising a cavity axis (centerline of 32) that extends in a generally leftward-rightward direction of in order to accommodate a wheel thereon. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the wheels of the wearable device initially taught by Dam et al as supported on a suspension cavity structure such as taught by Kaufman, for example by .

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dam in view of Kaufman and Horibata (US 5,127,672). The reference to Dam as modified by Kaufman is discussed above and fails to teach the wheel assemblies associated with two branches associated with the rear of the shoe are separated in a leftward-rightward direction of by a distance less than a distance by which the wheel assemblies associated with two branches associated with the front of the shoe are separated in the leftward-rightward direction. Horibata teaches a known configuration where a pair of narrow-spaced wheels (5) are provided at an opposing end from a pair of more widely spaced wheels (figure 9h), as compared to a condition where the front and rear wheels have the same lateral spacing (figure 9i), the reference to Horibata teaching further that numerous configurations are interchangeably usable (e.g., figures 9a-9i). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the rear pair of wheels taught initially by Dam and as modified by Kaufman, as having a narrower spacing, based on the interchangeability of the two wheel arrangements taught by Horibata (figures 9g and 9i) for the purpose of adjusting a four-wheeled stance to the wearable device initially taught by Dam, for the purpose of providing one or more of improved stability and/or a more widely distributed weight profile.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dam in view of Lin et al. (US 4,709,937). The reference to Dam is discussed above and fails to specifically teach that at least one of the trunk and the branches are adjustable in length. Lin et al. teach a wheeled arrangement for use with a shoe and including plural wheels located on branches (2, 21, 22) which connect to a trunk (1, 11, 12) wherein the connections of the branches and the connections of the trunk are made .

Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant asserts that the reference to Dam cannot meet the limitations of the claims as now amended. The examiner does not agree. Dam teaches an arrangement where the front wheel centers of rotation being adjacent a portion of the shoe (e.g., to the lateral and medial sides of the shoe and sole proximate the respective centers defined by 8C) which shoe portion is intended to be positioned “proximate” a ball of a foot of a user of the device to the breadth actually claimed (see: Dam, p. 3, ll. 11-12: “the front wheels are located near the area between the ball and arch of the feet…”). 
Initially, the term “proximate” carries a standard and well-understood spatial meaning of “very near or close” not distal or widely separated, and here, the reference to Dam teaches that the front wheels are located near the area between the ball and 
Applicant appears to assert that this interpretation is not tenable in that the reference to Dam doesn’t specifically state “proximate the ball”. While the reference to Dam does not specifically use the phrase “proximate the ball” the reference nonetheless characterizes the location of the wheels as being near to or close to that area.
Applicant provides no more specific definition of “proximate” which would serve to overcome the application of Dam, and a brief survey of applicant’s specification suggests that the word “proximate” does not actually appear as a free-standing term (although “approximate” is used once with reference to another feature). Proximity can be interpreted with some degree of variability, and applicant provides no further guidance in the specification as filed, allowing a broad and not unreasonable interpretation of nearness or closeness to be applied.
Further, applicant may desire to consider the actual language of the claimed passage in question: “wherein the center of rotation of the two front wheel assemblies are adjacent a portion of the shoe proximate a ball of a foot of a user of the wearable device” (Claim 1, lines 15-17). As such, there are actually two degrees of separation explicitly and concurrently claimed: firstly “the center of rotation of the two front wheel assemblies are adjacent a portion of the shoe…” and secondly the portion of the shoe which is “proximate a ball of a foot of a user of the wearable device”, as such a directly adjacent condition, coincident condition, or a co-located condition are clearly not covered by such a recitation in the claim.
Applicant continues with an assertion that the if modification would render the device unusable, it could not be applied, however applicant does not in any way describe how the device of Dam would become unusable, however applicant’s apparent interpretation of the reference to Dam and/or the alternative modification appears to read into the statement of rejection material which is not actually present in it, as it is deemed that the wheels are located near to the location of the ball of the foot (supported by Dam’s specification) and/or that it would be obvious to place the wheels at that location based on the implicit and explicit teachings of Dam, however there has been no assertion that the wheels be co-located with the ball of the foot, as applicant 

Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616